          Case 1:19-cr-00463-DLC Document 78 Filed 08/07/20 Page 1 of 2


                                           LAW OFFICES

                                    NEIL M. SCHUSTER
                                              SUITE 2C
                                        555 N.E. 15th STREET
                                      MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                         TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                                TELECOPIER(305 ) 416 - 0325
    OF COUNSEL                                                           e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                          August 7, 2020

BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
               LETTER MOTION TO AMEND CONDITIONS OF BOND TO PERMIT GREATER
               ATTENDANCE AT RELIGIOUS PRAYER SERVICES

Dear Judge Cote:

        On behalf of Mr. Zirkind, this application follows advisement by Pretrial Services that in
order to permit the Defendant to attend prayer services more than one time weekly, an application
must be made directly to this Honorable Court.

        By way of background information, the Defendant was arrested in the Northern District of
New York on July 16, 2020 and was released on stipulated bond conditions that include home
confinement on August 5, 2020, shortly after his arrival in the Southern District of New York. The
Defendant is the subject of a one-count indictment charging that he laundered narcotics proceeds
in violation of Title 18, United States Code, Sections 1956 (a)(1)(A)(i), (a)(1)(B), (a)(2)(A), (a)(2)
(B), and 1957(a).

        The Defendant can be described as an Orthodox Rabbi, of the Chabad sect. He is educated
in Jewish law and received rabbinical training in the United States and Israel. His Jewish law
makes it his duty to pray three times daily: in the morning, in the afternoon and at nightfall. These
prayers are called morning prayer (shacharit), afternoon prayer (minchah) and evening prayer
(arvith or maariv). He adheres to this daily prayer schedule during his adulthood in a synagogue
or minyan (his religion adheres to the belief that the Lord hears the prayers of those who participate
in communal prayer that includes 10 adult males). His requested prayer schedule follows:
          Case 1:19-cr-00463-DLC Document 78 Filed 08/07/20 Page 2 of 2


        Daily prayers:
        5:00 AM - 5:30 AM: Ritual bath located at Congregation Rayim Ahuvim, 1614 Carroll
Street, Brooklyn, NY 11213;
        6:30 AM - 8:30 AM: Morning prayers service located at Congregation Rayim Ahuvim,
1614 Carroll Street, Brooklyn, NY 11213;
        1:30 PM- 2:30 PM: Afternoon services located at Congregation Lubavitcher, 770 Eastern
Parkway Brooklyn, NY 11213;
        8:30 PM - 9:15 PM: Evening services located at Congregation Rayim Ahuvim, 1614
Carroll Street, Brooklyn, NY 11213.

      Sabbath schedule:
      Friday evening:
      7:30 PM -10:30 PM- services at Congregation Lubavitcher, 770 Eastern Parkway
Brooklyn, NY 11213.
      Saturday:
      9:30 AM- 2:00 PM prayers at Congregation Lubavitcher, 770 Eastern Parkway Brooklyn,
NY 11213;
      7:30 PM-8:30 PM Sabbath evening prayers at Congregation Lubavitcher, 770 Eastern
Parkway Brooklyn, NY 11213.

        In his lifetime, the Defendant believes the Jewish Bible, the Torah, mandates a way of life
in every detail. The Torah contains 613 commandments. Among them is the prayer service, Friday
night after sunset and Saturday, as described above. The Orthodox Judaism advocates a strict
observance of Jewish law, according to traditional methods, and in adherence to a continuum
through the ages. Orthodox Judaism emphasizes practicing many rules including kashrut (kosher
foods), Shabbat, and tefilah (daily prayer). The Defendant will verify attendance at religious
services as directed by Pretrial Services.

       Counsel has reviewed this request with AUSA Stephanie Lake who agrees with the relief
requested, except the Government does not take a position on the daily ritual bath.

       We thank Your Honor for your review.


                                             Respectfully submitted,

                                             /s Neil M. Schuster
                                             Neil M. Schuster

NMS:asnd
Josh Rothman, PTS, Intensive Supervision Specialist
Stephanie Lake, AUSA
Aline R Flodr, AUSA
Sebastian Swett, AUSA




                                               2 of 2
